I fully concur in the opinion of the majority of the court, in so far as it affects the issue before us, to wit: whether or not the appeal should be dismissed prior to discharge of the bankrupt.
I do not, however, concur in incorporating in said opinion a statement concerning what has been held as to the right of a bankrupt, who has been discharged, to prosecute an appeal. That question is not now before us. Moreover, the court does not state whether or not it approves of the holdings in the cases cited, as *Page 519 
to the right of a discharged bankrupt to prosecute an appeal. It might be inferred, from what is said in the opinion, that in the event the bankrupt herein is discharged, the appeal should be dismissed; otherwise, what possible application could such a statement have to the case now before us? What is said as to the holding of other courts on this subject is, in my opinion,obiter dictum, and can but cause confusion and possible embarrassment in the future.
CAMPBELL, J., concurs in this opinion.